1
                                                                           JS6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10   BIG BEAR TRUCKING CORP., a               )     Case No. 2:19-cv-09745-RGK-GJS
     California corporation                   )     Assigned to Hon. R. Gary Klausner
11                                            )     Courtroom 850, 8th Floor
                        Plaintiff,            )
12                                            )
                                              )     ORDER DISMISSING THE
13         v.                                 )     ENTIRE ACTION WITH
                                              )     PREJUDICE
14                                            )
     TRAVELERS PROPERTY                       )
15   CASUALTY COMPANY OF                      )
     AMERICA, a Connecticut                   )
16   Corporation, and DOES 1 through 20,      )
     inclusive,                               )
17                                            )
                        Defendant.            )
18                                            )
19
20         Having considered the Stipulation to Dismiss the Entire Action with Prejudice
21   filed by Defendant Travelers Property Casualty Company of America and Plaintiff
22   Big Bear Trucking Corp., and for good cause shown,
23   IT IS HEREBY ORDERED THAT:
24      1. This entire action is dismissed with prejudice; and
25      2. Each Party is to bear its own attorneys’ fees and costs.
26         IT IS SO ORDERED.
27   Dated: December 11, 2020                        By:
                                                           Hon. R. Gary Klausner
28                                                         United States District Court


                                              -1-
                ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
